DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-7, 9-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kondo et al. (US 2009/0128844 A1).
With respect to Claim 1, Kondo’844 shows a server apparatus (Figure 1 server SVR in paragraph [0051]) comprising: 
(paragraph [0016] server SVR storing the first setting information in the storage portion in accordance with a set value input through the user terminal), wherein each of the plurality of sets of setting values has been used by one of the one or more image forming apparatuses (paragraph [0133] settings frequently used by the user on the MFP); 
a controller including a processor (Paragraph [0093] server SRV including CPU 200), the controller configured to: receive capability information of an image forming apparatus from the image forming apparatus (Paragraph [0095] server transmits capability information request to the MFP and receives the capability information from the MFP, Figure 6 S56 paragraph [0079] in response to the request of capability information, the MFP transmits capability information representing functions it supports, to the server SRV); and 
transmit, based on the received capability information of the image forming apparatus (Figure 6 S68 server SRV transmit to MFP setting information), one or more sets of setting values except for a set including a setting value from the stored plurality of sets of setting values to the image forming apparatus, wherein the setting value is not supported by the (paragraph [0011]-[0012] server SRV generating second setting information by deleting any item other than those supported by the MFP from the first setting information corresponding to the MFP, second setting information based on the capability information from the MFP, paragraph [0018] server returning the second setting information to the MFP; and the MFP displaying the information related to an operation in a display mode based on the second setting information returned from the server, Figure 16 S64-S66).  
With respect to Claim 2, Kondo’844 shows a server apparatus according to claim 1, -2-Amendment for Application No.: 17/125697Attorney Docket: 10204456US01wherein the controller is further configured to: select the one or more sets of setting values to be transmitted to the image forming apparatus based on the received capability information (Paragraphs [0011]-[0012] server SRV generating second setting information by deleting any item other than those supported by the MFP and transmitting it to the MFP, Figure 6 S66-S68).
With respect to Claim 3, Kondo’844 shows a server apparatus according to claim 2, wherein the controller is further configured to: select, based on the received capability information, the one or more sets of setting values that the image forming apparatus is able to execute process (Paragraphs [0011]-[0012] server SRV generating second setting information by deleting any item other than those supported by the MFP from the first setting information corresponding to the MFP, second setting information based on the capability information from the MFP, Figure 6 S66).
With respect to Claim 5, Kondo’844 shows a server apparatus according to claim 1, wherein the storage unit is configured to store each set in association with one of user identifiers (paragraph [0053], [0055]-[0056] customizing information corresponding to the input user ID from the server SRV, in accordance with the user setting input by the user through the setting window displayed on the personal computer, server SRV stores the customizing information), wherein the controller is further configured to receive a user identifier corresponding to a user that logs into the image forming apparatus (Figure 6 server SRV receiving user ID , machine type ID and requested capability information S52, S56), and wherein the transmitted one or more sets is stored in association with the received user identifier (Figure 6 S60 customized information (second setting information) based on the user ID and MFP capability information). 
With respect to Claim 6, Kondo’844 shows a server apparatus
(paragraph [0012] each of the plurality of image forming apparatuses further includes a capability information transmitting portion transmitting capability information indicating a function supported by itself to the server).
With respect to Claim 7, Kondo’844 shows a server apparatus according to claim 1, wherein the image forming apparatus receives the one or more sets of setting values from the server apparatus and displays one or more objects corresponding to the received one or more sets (Figure 6 S72 paragraph [0087]).
With respect to Claim 9, Kondo’844 shows a server apparatus according to claim 1, wherein the controller transmits the one or more sets of print setting values and information indicating order of the one or more sets and the order is determined based on a number of times a job is executed using a print setting value corresponding to the one or more sets of setting values (Paragraph [0133] show allocating first buttons for selecting setting functions based on frequently used by user, Figure 18 basics tab).  
Claim 10, Kondo’844 shows an image forming apparatus (Figure 1 MFP) configured to be capable of communicating with a server apparatus (Figure 1 server SRV) that stores a plurality of sets of print setting values received from one or more image forming apparatuses (paragraph [0016] server SVR storing the first setting information in the storage portion in accordance with a set value input through the user terminal), the image forming apparatus comprising: 
a controller including a processor (Figure 2 MFP with control portion 100), the controller configured to: 
transmit capability information of the image forming apparatus to the sever apparatus (Paragraph [0095] server transmits capability information request to the MFP and receives the capability information from the MFP, Figure 6 S56 paragraph [0079] in response to the request of capability information, the MFP transmits capability information representing functions it supports, to the server SRV);-4-Amendment for Application No.: 17/125697 
Attorney Docket: 10204456US01receive one or more sets of print setting values except for a set including a print setting value from the plurality of sets of print setting values, wherein the print setting value is not supported by the image forming apparatus (paragraph [0011]-[0012] server SRV generating second setting information by deleting any item other than those supported by the MFP from the first setting information corresponding to the MFP, second setting information based on the capability information from the MFP, paragraph [0018] server returning the second setting information to the MFP; and the MFP displaying the information related to an operation in a display mode based on the second setting information returned from the server, Figure 16 S64-S66); and 
cause a display unit to display one or more objects corresponding to the received one or more sets (paragraph [0018] server returning the second setting information to the MFP; and the MFP displaying the information related to an operation in a display mode based on the second setting information returned from the server, Figure 16 S64-S66).  
With respect to Claim 11, Kondo’844 shows an image forming apparatus according to claim 10, wherein the controller is further configured to acquire a status of the image forming apparatus (paragraph [0106] status display area displaying status of the MFP, see Figure 10); and cause the display unit to display the one or more objects on a (Figure 10 status display area 122a).  
With respect to Claim 13, Kondo’844 shows an image forming system (Figure 1 system 1) comprising: 
a server apparatus (Figure 1 server SVR in paragraph [0051]) that stores a plurality of sets of print setting values received from one or more image forming apparatuses (paragraph [0016] server SVR storing the first setting information in the storage portion in accordance with a set value input through the user terminal), wherein each of the plurality of sets of print setting values has been executed by one of the one or more image forming apparatuses (paragraph [0133] settings frequently used by the user on the MFP) and
an image forming apparatus that communicates with the server apparatus (Figure 1 MFP, Figure 6),-5-Amendment for Application No.: 17/125697Attorney Docket: 10204456US01 wherein the server apparatus includes a controller including a processor (Paragraph [0093] server SRV including CPU 200), the controller configured to: 
receive capability information of the image forming apparatus from the image forming apparatus (Paragraph [0095] server transmits capability information request to the MFP and receives the capability information from the MFP, Figure 6 S56 paragraph [0079] in response to the request of capability information, the MFP transmits capability information representing functions it supports, to the server SRV); and 
transmit (Figure 6 S68 server SRV transmit to MFP setting information), based on the received capability information, one or more sets of print setting values except for a set including a print setting value from the stored sets of setting values to the information processing apparatus, wherein the print setting value is not supported by the image forming apparatus (paragraph [0011]-[0012] server SRV generating second setting information by deleting any item other than those supported by the MFP from the first setting information corresponding to the MFP, second setting information based on the capability information from the MFP, paragraph [0018] server returning the second setting information to the MFP; and the MFP displaying the information related to an operation in a display mode based on the second setting information returned from the server, Figure 16 S64-S66), wherein 
the image forming apparatus includes a controller including a processor (Figure 2 MFP with control portion 100), the controller is configured to: 
(Paragraph [0095] server transmits capability information request to the MFP and receives the capability information from the MFP, Figure 6 S56 paragraph [0079] in response to the request of capability information, the MFP transmits capability information representing functions it supports, to the server SRV); 
receive one or more sets of print setting values selected from the plurality of sets stored in the server apparatus (paragraph [0011]-[0012] server SRV generating second setting information by deleting any item other than those supported by the MFP from the first setting information corresponding to the MFP, second setting information based on the capability information from the MFP, paragraph [0018] server returning the second setting information to the MFP; and the MFP displaying the information related to an operation in a display mode based on the second setting information returned from the server, Figure 16 S64-S66); and 
cause a display unit to display one or more object corresponding to the received one or more sets (paragraph [0018] server returning the second setting information to the MFP; and the MFP displaying the information related to an operation in a display mode based on the second setting information returned from the server, Figure 16 S64-S66).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2009/0128844 A1) in view of Fujisawa (US 2018/0052643 A1).
With respect to Claim 12, Kondo’844 does not specifically shows an image forming apparatus according to claim 10, wherein a status of the image forming apparatus includes at least either one of information regarding presence or absence of a sheet on which an image is formed or information regarding presence or absence of a recording material to form an image on a sheet.  
Fujisawa’643 shows an image forming apparatus wherein a status of the image forming apparatus includes at least either one of information regarding presence or absence of a sheet on which an image is formed or (Paragraph [0041] examples of the current status of the printer include toner remaining amounts, presence/absence of sheets in the sheet feeding trays of the printer).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kondo’844 to include wherein a status of the image forming apparatus includes at least either one of information regarding presence or absence of a sheet on which an image is formed or information regarding presence or absence of a recording material to form an image on a sheet method taught by Fujisawa’643. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to improve available ways to verify the status of a printer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675